~   ,.!-....,~
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            V.                                       (For Offenses Committed On or After November I, 1987)



                       Mario Eduardo Pulido-Rodriguez                                Case Number: 3:19-mj-21046

                                                                                     J erem'" n ""'"-~'"'


      REGISTRATION NO. 83585298
                                                                                                            ~~AR    0 8 2019
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint                                                 CLERK U.S DISTRICT COURT

         D was found guilty to count(s)                                                             SO
                 illcra~~~~~·                                                                                   ~
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                              Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

         D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~-




         D Count(s)                                                                   dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the Uniteq States Bureau of Prisons to be
      imprisoned for a term of:                                          ,),
                                                                                 I        \l,   1


                                     D TIME SERVED                             2/\                                        days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                           charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, March 8, 2019


                       J/
                         /          /\
                             ,1fl . // /'        { /1
                                                                                Date of Imposition of Sentence
                                                                                                                    -
      Received        f · iJ0Z (_..Bl,U L
                      DUSM




      Clerk's Office Copy                                                                                                        3:19-mj-21046
